



COURT OF APPEAL FOR ONTARIO

CITATION: Chapadeau v. Devlin, 2019 ONCA 767

DATE: 20190930

DOCKET: C66212

Doherty, Harvison Young and
    Thorburn JJ.A.

BETWEEN

Remi
    Chapadeau and Shawn Henderson

Applicant (Appellants)

and

Siobhan Mary
    Devlin, Kathryn Prud'Homme, Donald Murphy, Jacques Ferron, Suzanne Ferron, Dale
    Sheehan, Carol Sheehan, Meredith Porter, Paulus Christianus Maria Wubben,
    Robert Stanley Smith, Paula Smith, Brian Grant, Tushara Williams, Michel
    Carbonneau, Stephane Rose, Paul Makdissi, Myra Yazbeck, Allan Taylor, Richard
    Gourgon, Una Couture, Chris Dean, Brent

Taylor, Risa
    Taylor,
Michel Duhamel
, Christine Bray-Duhamel, Melvin Hartman, Joan Rosenberg-Hartman,
    Wladyslaw Danielak, Maria Danielak, Brian Woodland, Gayla Woodland, Patricia Lamontagne,
    Marie Athala Bordeleau, Timothy McCunn, Barbara Carol Janik, Jamie Daniel, Joseph
    Turcotte, Deborah Lisa Turcotte, Polly Mary Eden-Walker,
Kathleen Lundgren
, Steve Furr, Joseph Victor Derraugh, Patricia Mac Allan, David
    Edward Seibel, Jerzy Jurewicz, Zofia

Orlowska-Jurewicz,
    Julie Elizabeth Anne Hopkins, Dusan Madric, Stanica Karadzik, James Thomas
    Strang, Barbara Strang, Michael Harrison, Virginia Harrison, Alvin Beltram,
Emma Christina Verdun
, David James Tappin, Roger Paul, Jocelyne Lemery-Paul, Sandra
    Lee-Morvai, Johanne D'Auray,
Catherine
    Barnes
, Lionel Lobo, Paulette Martel, Richard
    Martel, Ronald Benson, Linda Benson, Eric MacMillan, Susan Major-MacMillan Francois
    Gagnon, Suzanne

Simard, Jerry
    Valihora, Judith Cornell, Elizabeth Lynn Johnson, Anthony John White, Simonne White,
    Jack Hugues, Nicole Butcher, Kevin Goodhue, Monica Goodhue, Artur Oldak, Dorota
    Oldak, Louise Larocque, Suzanne Marie Catherine Lapensee, Louise Maguire
    Wellington, Mirza Mansukh Jahani, Paul Douglas Dickson, Andrew William McCauley,
    Sylvana Maria Gatto, Estelle Heron, Addo Boafo, and Nouhad Hamad

Respondents (
Respondents
in Appeal)

Remi Chapadeau, self-represented

Christy Allen and Melinda Andrews, for
    the respondents, Michael Duhamel, Emma Verdun and Catherine Barnes

Heard and released orally: September 20, 2019

On
    appeal from the judgment of Justice Robyn M. Ryan Bell of the Superior Court of
    Justice, dated January 10, 2019.

REASONS FOR DECISION

[1]

We are in substantial agreement with the reasons
    of the application judge on the application. We are satisfied that she
    accurately identified the applicable legal principles, properly considered
    those authorities as they applied to this case, and did not, in our view, err
    in the manner in which she applied them to the facts before her. The provision
    in question (s. 6.2) is enforceable. The appeal from the order dismissing the
    application is dismissed.

[2]

In respect of the application for leave to
    appeal the costs order made against the appellants, we accept the respondents
    argument that the application judges interpretation of the combined effect of
    s. 3.7 and s. 11 of the Shared Property Agreement was a reasonable one. On that
    interpretation, the members of the committee were entitled to indemnification
    of legal costs from the Common Fund (s. 3.7). As other owners, they were
    entitled to indemnification of costs caused by the acts of the appellants, who
    were also owners (s. 11). On the application judges interpretation, which we
    accept as a reasonable one, the costs order cannot be challenged. The
    respondents were entitled to costs on a substantial indemnity basis. We would
    not grant leave to appeal the costs order.

[3]

The appeal is dismissed and leave to appeal the
    costs order is refused.

[4]

We are satisfied that the respondents are
    entitled to their costs in this court on the same basis that they were entitled
    to their costs below. They are entitled to costs on a substantial indemnity
    basis as a result of the terms of the Shared Property Agreement referred to
    above. However, we are not satisfied at this point that we can determine the
    appropriate amount of those costs. Consequently, the costs will have to be
    assessed on a substantial indemnity scale.

Doherty
    J.A.

Harvison
    Young J.A.

J.A.
    Thorburn J.A.


